Name: Council Decision (EU) 2018/1272 of 18 September 2018 appointing a member, proposed by the Italian Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-09-21

 21.9.2018 EN Official Journal of the European Union L 238/89 COUNCIL DECISION (EU) 2018/1272 of 18 September 2018 appointing a member, proposed by the Italian Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On the basis of different mandates, Mr Mauro D'ATTIS was re-appointed as a member, respectively, on 21 April 2016 by Council Decision (EU) 2016/643 (4), on 17 October 2016 by Council Decision (EU) 2016/1860 (5), and on 14 September 2017 by Council Decision (EU) 2017/1753 (6). (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Mauro D'ATTIS, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as a member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Salvatore Domenico Antonio POGLIESE, Sindaco del Comune di Catania. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/643 of 21 April 2016 appointing a member, proposed by the Italian Republic, of the Committee of the Regions (OJ L 108, 23.4.2016, p. 35). (5) Council Decision (EU) 2016/1860 of 17 October 2016 appointing two members and an alternate member, proposed by the Italian Republic, of the Committee of the Regions. (OJ L 284, 20.10.2016, p. 31). (6) Council Decision (EU) 2017/1753 of 14 September 2017 appointing a member and an alternate member, proposed by the Italian Republic, of the Committee of the Regions. (OJ L 246, 26.9.2017, p. 5).